 



AMENDMENT NO. 1 TO CREDIT AGREEMENT
     This Amendment No. 1 to Credit Agreement, dated as of November 29, 2007,
(this “Amendment”), is entered into by HELIX ENERGY SOLUTIONS GROUP, INC., a
Minnesota corporation (the “Borrower”), the lenders party to the Credit
Agreement described below, and BANK OF AMERICA, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”), Swing Line Lender and L/C
Issuer.
INTRODUCTION
     Reference is made to the Credit Agreement dated as of July 3, 2006 (as
modified from time to time, the “Credit Agreement”), among the Borrower, the
lenders from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), and the Administrative Agent.
     The Borrower intends to expand its operations, including its foreign
operations, and to incur certain indebtedness. In connection with the foregoing,
the Borrower has requested, and the Lenders and the Administrative Agent have
agreed, to make certain amendments to the Credit Agreement.
     THEREFORE, in connection with the foregoing and for other good and valuable
consideration, the Borrower, the Lenders, and the Administrative Agent hereby
agree as follows:
     Section 1. Definitions; References. Unless otherwise defined in this
Amendment, each term used in this Amendment that is defined in the Credit
Agreement has the meaning assigned to such term in the Credit Agreement.
     Section 2. Amendment of Credit Agreement.
     (a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in appropriate alphabetical order:
     “Domestic Oil and Gas Properties” means Oil and Gas Properties (wherever
located) of the Borrower and its Domestic Subsidiaries.
     “First-Tier Foreign Subsidiary” means any Foreign Subsidiary whose Equity
Interests are owned by the Borrower or a Domestic Subsidiary.
     “Foreign Subsidiary Note” means any promissory note made by a Foreign
Subsidiary and payable to the order of a Loan Party.
     (b) Section 1.01 of the Credit Agreement is hereby amended by modifying the
definition of “Collateral Coverage Ratio” by replacing each reference therein to
“Oil and Gas Properties” with a reference to “Domestic Oil and Gas Properties.”
     (c) Section 1.01 of the Credit Agreement is hereby amended by replacing the
definition of “Consolidated Interest Coverage Ratio” in its entirety with the
following:

 



--------------------------------------------------------------------------------



 



     “Consolidated Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of the four
prior fiscal quarters ending on such date to (b) the sum of (i) Consolidated
Interest Charges for such period and (ii) the aggregate amount of all cash
dividends made during such period in respect of any convertible or exchangeable
preferred stock issued pursuant to Section 7.03(f)(ii).
     (d) Section 1.01 of the Credit Agreement is hereby amended by replacing the
definition of “Letter of Credit Sublimit” in its entirety with the following:
     “Letter of Credit Sublimit” means an amount equal to the Revolving Credit
Facility. The Letter of Credit Sublimit is part of, and not in addition to, the
Revolving Credit Facility.
     (e) Section 1.01 of the Credit Agreement is hereby amended by modifying the
definition of “Net Cash Proceeds” by inserting the following clause at the end
of such definition:
     , and means, in connection with the incurrence or issuance of any
Indebtedness by the Borrower or any of its Subsidiaries, the excess of (i) the
sum of the cash and, when received, cash received in respect of any non-cash
Cash Equivalents received in connection with such transaction minus (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by the Borrower or such Subsidiary in
connection therewith.
     (f) Article I of the Credit Agreement is hereby amended by adding the
following Section 1.07 in appropriate numerical order:
     1.07 Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II and X) or any of the other Loan Documents to be in
Dollars shall also include the equivalent of such amount in any currency other
than Dollars, such equivalent amount thereof in the applicable currency to be
determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.07, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.
     (g) Section 2.06(c) of the Credit Agreement is hereby amended by replacing
the reference therein to clause “(n)” with a reference to clause “(o).”

-2-



--------------------------------------------------------------------------------



 



     (h) Article II of the Credit Agreement is hereby amended by adding the
following Section 2.15 in appropriate numerical order:
     Section 2.15 Increase in Revolving Credit Facility
     (a) Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Revolving Credit
Lenders), the Borrower may from time to time, request an increase in the
Revolving Credit Facility by an amount (for all such requests) not exceeding
$150,000,000; provided that (i) any such request for an increase shall be in a
minimum amount of $25,000,000, and (ii) the Borrower may make a maximum of four
such requests. At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Revolving Credit Lender is requested to respond (which shall in no event be less
than ten Business Days from the date of delivery of such notice to the Revolving
Credit Lenders).
     (b) Lender Elections to Increase. Each Revolving Credit Lender shall notify
the Administrative Agent within such time period whether or not it agrees to
increase its Revolving Credit Commitment and, if so, whether by an amount equal
to, greater than, or less than its Applicable Revolving Credit Percentage of
such requested increase. Any Revolving Credit Lender not responding within such
time period shall be deemed to have declined to increase its Revolving Credit
Commitment.
     (c) Notification by Administrative Agent; Additional Revolving Credit
Lenders. The Administrative Agent shall notify the Borrower and each Revolving
Credit Lender of the Revolving Credit Lenders’ responses to each request made
hereunder. To achieve the full amount of a requested increase, and subject to
the approval of the Administrative Agent, the L/C Issuer and the Swing Line
Lender (which approvals shall not be unreasonably withheld), the Borrower may
also invite additional Eligible Assignees to become Revolving Credit Lenders
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel.
     (d) Effective Date and Allocations. If the Revolving Credit Facility is
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Revolving Credit Increase
Effective Date”) and the final allocation of such increase. The Administrative
Agent shall promptly notify the Borrower and the Revolving Credit Lenders of the
final allocation of such increase and the Revolving Credit Increase Effective
Date.
     (e) Conditions to Effectiveness of Increase. As a condition precedent to
such increase, the Borrower shall deliver to the Administrative Agent a
certificate of the Borrower dated as of the Revolving Credit Increase Effective
Date (in sufficient copies for each Lender) signed by a Responsible Officer of

-3-



--------------------------------------------------------------------------------



 



Borrower (i) certifying and attaching the resolutions adopted by Borrower
approving or consenting to such increase, along with a ratification of
guarantees by all Loan Parties and (ii) certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects on and as of the Revolving Credit Increase Effective Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date, and except that for purposes of this Section 2.15, the
representations and warranties contained in subsections (a), (b) and (c) of
Section 5.05 shall be deemed to refer to the most recent statements, Reserve
Report, or Interim Engineer’s Certificate, as applicable, furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 or clause (f) of
Section 6.02, as applicable, and (B) no Default exists. The Borrower shall
prepay any Revolving Credit Loans outstanding on the Revolving Credit Increase
Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Credit
Loans ratable with any revised Applicable Revolving Credit Percentages arising
from any nonratable increase in the Revolving Credit Commitments under this
Section.
     (f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.14 or 10.01 to the contrary.
     (i) Section 6.02(f) of the Credit Agreement is hereby amended by modifying
clauses (iii), (iv) and (v) thereof by replacing each reference therein to “Oil
and Gas Properties” with a reference to “Domestic Oil and Gas Properties.”
     (j) Section 6.13 of the Credit Agreement is hereby amended by modifying
clause (b) thereof by replacing each reference therein to “Oil and Gas
Properties” with a reference to “Domestic Oil and Gas Properties.”
     (k) Section 6.13 of the Credit Agreement is hereby amended by adding the
following clause (f) in appropriate alphabetical order:
(f) With respect to promissory notes made by a Foreign Subsidiary (a “foreign
borrowing subsidiary”) to another Foreign Subsidiary (a “foreign lending
subsidiary”) (i) cause each foreign borrowing subsidiary to pledge to each
foreign lending subsidiary, as collateral for the promissory note made by such
foreign borrowing subsidiary to such foreign lending subsidiary, all promissory
notes made by a Foreign Subsidiary and held by such foreign borrowing
subsidiary, whether as payee or as pledgee, and (ii) cause physical possession
of all such promissory notes and related pledge documents to be delivered to the
applicable First-Tier Foreign Subsidiary, together with all necessary consents,
note powers, and similar documents. Foreign Subsidiary Notes shall be pledged as
collateral pursuant to the Security Documents.

-4-



--------------------------------------------------------------------------------



 



     (l) Section 7.01 of the Credit Agreement is hereby amended by adding the
following clause (u) in appropriate alphabetical order:
(u) Liens on the property or assets of Foreign Subsidiaries, other than Helix
Energy Solutions (U.K.) Limited, securing Indebtedness permitted under
Section 7.03(o), provided that such Liens may not at any time cover the Equity
Interests of Well Ops (U.K.) Limited (or other Subsidiary owning the Seawell in
whole or in part).
     (m) Section 7.02 of the Credit Agreement is hereby amended by replacing
clause (d) of such Section in its entirety with the following:
(d) Investments of the Borrower in any Guarantor, any Person that becomes a
Guarantor contemporaneously with such Investment, or, subject to the final
clause of this Section 7.02, any Foreign Subsidiary, and Investments of any
Subsidiary in the Borrower, any Guarantor, any Person that becomes a Guarantor
substantially contemporaneously with the making of such Investment, or, subject
to the final clause of this Section 7.02, any Foreign Subsidiary;
     (n) Section 7.02 of the Credit Agreement is hereby amended by replacing the
final sentence of such Section in its entirety with the following:
Notwithstanding anything in this Section 7.02 or elsewhere in this Agreement to
the contrary, in no event shall aggregate Investments in all Subsidiaries that
are neither Loan Parties nor Foreign Subsidiaries whose Equity Interests are
pledged pursuant to a Foreign Pledge Agreement, including Investments as a
results of Acquisitions, exceed $100,000,000.
     (o) Section 7.03 of the Credit Agreement is hereby amended by replacing
clause (c) of such Section in its entirety with the following:
(c) Guarantees of the Borrower or any Subsidiary in respect of (i) Indebtedness
otherwise permitted hereunder; provided that Indebtedness permitted pursuant to
Section 7.03(o) below may be guaranteed only by Foreign Subsidiaries (other than
Helix Energy Solutions (U.K.) Limited) and (ii) Indebtedness of joint ventures
in which such Person owns Equity Interests in an aggregate amount not to exceed
$150,000,000;
     (p) Section 7.03 of the Credit Agreement is hereby amended by replacing
clause (i) of such Section in its entirety with the following:
(i) (A) in the case of the Borrower or any Subsidiary of the Borrower which is a
Loan Party, Indebtedness owed to the Borrower or any other Loan Party, provided
that in each case such Indebtedness shall (i) be permitted by Section 7.02 and
(ii) be subordinated to the Obligations on the terms set forth on Annex I to
Schedule 7.03, or on other terms

-5-



--------------------------------------------------------------------------------



 



reasonably acceptable to the Administrative Agent and (B) in the case of any
Foreign Subsidiary, Indebtedness owed to the Borrower or any of its Wholly Owned
Subsidiaries, provided that in each case such Indebtedness shall (i) be
permitted by Section 7.02; (ii) be evidenced by a promissory note; and (iii) in
the case of Indebtedness of any Foreign Subsidiaries, be subordinated to any
Foreign Subsidiary Note made by such Subsidiary on the terms set forth on Annex
I to Schedule 7.03, or on other terms reasonably acceptable to the
Administrative Agent;
     (q) Section 7.03 of the Credit Agreement is hereby amended by replacing
clause (f) of such Section in its entirety with the following:
(f) (i) unsecured Indebtedness in an aggregate principal amount not to exceed
$250,000,000 at any time outstanding and (ii) additional unsecured Indebtedness
consisting solely of mandatorily convertible notes or convertible or
exchangeable preferred stock of the Borrower that are repayable, repurchaseable,
and/or redeemable through the delivery by the Borrower of its New Dive Equity
Interests;
     (r) Section 7.03 of the Credit Agreement is hereby amended by adding the
following clause (o) in appropriate alphabetical order:
(o) Indebtedness of Foreign Subsidiaries, other than Helix Energy Solutions
(U.K.) Limited, in an aggregate principal amount not to exceed $200,000,000 at
any time outstanding.
     (s) Section 7.05 of the Credit Agreement is hereby amended by replacing
clause (c) of such Section in its entirety with the following:
(c) Dispositions of property to the Borrower or to a Wholly Owned Subsidiary;
provided that if the transferor of such property is a Guarantor, the transferee
thereof must either be the Borrower or a Guarantor; notwithstanding the
foregoing, this Section 7.05(c) shall not prohibit the assignment of service
contracts by Loan Parties to Foreign Subsidiaries in the ordinary course of
business as necessary to obtain the benefits of foreign tax treaties or credits;
provided that payments received with respect to any such contract are required
to be, and are, paid or distributed promptly to a Loan Party;
     (t) Section 7.05 of the Credit Agreement is hereby amended by replacing
clause (p) of such Section in its entirety with the following:
(p) Dispositions of vessels, Oil and Gas Properties, remotely operated vehicles
and trenchers, and joint ventures interests by the Borrower and its Subsidiaries
not otherwise permitted under this Section 7.05; provided that (i) no Person may
Dispose of Equity Interests of Subsidiaries pursuant to this clause (p), (ii) at
the time of such Disposition, no Default shall exist or would result from such
Disposition, (iii) except as otherwise specifically

-6-



--------------------------------------------------------------------------------



 



provided below, no less than 80% of the consideration received for any such
asset shall be in the form of cash (which, solely for purposes of this clause
(p), shall be deemed to include any liabilities, as shown on the Borrower’s most
recent consolidated balance sheet, of the Borrower or any Subsidiary (other than
contingent liabilities and liabilities that are by their terms subordinated to
the Loans or any Guaranty thereof) that are assumed by the transferee of any
such assets pursuant to a customary novation agreement that releases the
Borrower or such Subsidiary from further liability), and (iv) the fair market
value of all property Disposed of in reliance on this clause (p) in any fiscal
year shall not exceed the following respective amounts for the following types
of property: (A) $50,000,000 in the case of vessels (exclusive of, following the
New Dive IPO, vessels owned by New Dive or any of its Subsidiaries), (B) in the
case of Oil and Gas Properties, Oil and Gas Properties to which up to the
following respective amounts of proved reserves are attributable (y) $75,000,000
of proved developed reserves and (z) $250,000,000 of proved undeveloped
reserves, (C) $10,000,000 in the case of remotely operated vehicles and
trenchers (exclusive of, following the New Dive IPO, remotely operated vehicles
and trenchers of New Dive or any of its Subsidiaries), and (D) $250,000,000,
calculated based on the Borrower’s or applicable Subsidiary’s investment basis
in the interests Disposed of, in the case of joint venture interests (exclusive
of (y) joint venture interests in any Person of which the Borrower owns
(directly or indirectly, prior to such Disposition) 20% of less of the
outstanding Equity Interests and (z) following the New Dive IPO, joint venture
interests of New Dive or any of its Subsidiaries). With respect to farmouts of
proved undeveloped Oil and Gas Properties pursuant to clause (B) above, the
Borrower or applicable Subsidiary shall not be required to obtain at least 80%
of the total consideration therefor in the form of cash, and may farmout such
properties in exchange for the Borrower’s or applicable Subsidiary’s portion of
the development costs of the applicable property
provided, however, that any Disposition pursuant to clauses (a) through (g),
(j)(ii), (k), (m), (n) and (p) shall be for fair market value.
For purposes of determining compliance with this Section 7.05, the fair market
value of any property Disposed of for consideration not consisting entirely of
cash shall be the sum of the cash portion of the consideration, if any, and the
fair market value of the non-cash portion of the consideration, as reasonably
determined by the Borrower in good faith.
     (u) Section 7.06 of the Credit Agreement is hereby amended by adding the
following clauses (f), (g), and (h) in appropriate alphabetical order:
     (f) so long as no Default shall have occurred and be continuing, the
Borrower may purchase, redeem or otherwise acquire Equity Interests issued by it
in connection with any employee stock option agreement, severance agreement,

-7-



--------------------------------------------------------------------------------



 



employee benefit plan or agreement or similar agreement; provided, that the
aggregate price paid for all such repurchased, redeemed, acquired or retired
Equity Interests may not exceed $25,000,000 in any calendar year;
     (g) so long as no Default shall have occurred and be continuing, the
Borrower may declare and make cash dividends in respect of any convertible or
exchangeable preferred stock issued pursuant to Section 7.03(f)(ii); and
     (h) the Borrower may redeem or convert any convertible or exchangeable
preferred stock issued pursuant to Section 7.03(f)(ii) through delivery of its
New Dive Equity Interests.
     (v) Section 7.11 of the Credit Agreement is hereby amended by replacing
clause (c) of such Section in its entirety with the following:
     (c) Collateral Coverage Ratio. Permit the Collateral Coverage Ratio as of
the end of any fiscal quarter of the Borrower to be less than 1.75 to 1.00;
provided, however, that on the day, if any, that the Facilities are rated BBB-
or higher by S&P and Baa3 or higher by Moody’s and no Default exists, then this
Section 7.11(c) automatically, and without further act or occurrence, shall be
permanently deleted from this Agreement and any reference in any other Loan
Document.
     (w) Section 7.12 of the Credit Agreement is hereby amended by replacing
such Section in its entirety with the following:
     7.12 Capital Expenditures. Make or become legally obligated to make any
Capital Expenditure, except for Capital Expenditures in the ordinary course of
business not exceeding, in the aggregate for the Borrower and it Subsidiaries
during each fiscal year set forth below, the amount set forth opposite such
fiscal year for the applicable category of asset:

                      Amount — Oil and Gas   Amount — All Other Fiscal Year  
Properties   Assets
2007
  $ 450,000,000     $ 300,000,000  
2008 and thereafter
  $ 400,000,000     $ 300,000,000  

     ;provided however that so long as no Default has occurred and is continuing
or would result from such expenditure, any portion of any amount set forth
above, if not expended in the fiscal year for which it is permitted above, may
be carried over for expenditure in the next following fiscal year; and provided
further that if any such amount is so carried over, it will be deemed used in
the applicable subsequent fiscal year before the amount set forth opposite such
fiscal year above. In addition, the Borrower may, at its election, from time to
time transfer up to 50% (in the aggregate for all such transfers) of the amount
set forth above for either category for any fiscal year to the other category on
the following terms: (i) the Borrower shall, during the applicable fiscal year,
notify the

-8-



--------------------------------------------------------------------------------



 



Administrative Agent of the amount it wishes to transfer and the category to
which it wishes to transfer such amount, (ii) the amount permitted to be
expended under the other category shall be automatically and correspondingly
decreased by the amount so transferred, and (iii) any amount so transferred will
be deemed used only after the expenditure of all other amounts expended in such
fiscal year under such category, and (iv) any amount so transferred may not be
carried over for expenditure in the next following fiscal year.
     (x) Section 10.07 of the Credit Agreement is hereby amended by replacing
clause (f)(i) of such Section in its entirety with the following:
     (f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.15(c),
     (y) The Credit Agreement is hereby amended by replacing Exhibit D thereto
with the Exhibit D attached hereto, and by replacing Exhibit F thereto with the
Exhibit F attached hereto.
     Section 3. Representations and Warranties. The Borrower represents and
warrants that (a) the execution, delivery, and performance of this Amendment by
each Loan Party are within the corporate or equivalent power and authority of
such Loan Party and have been duly authorized by all necessary corporate or
other organizational action, (b) this Amendment, and the Credit Agreement as
amended hereby, constitute legal, valid, and binding obligations of each Loan
Party, enforceable against each Loan Party in accordance with their terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws of general applicability
affecting the enforcement of creditors’ rights and the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or law); (c) the representations and warranties of the
Borrower and each other Loan Party contained in each Loan Document are true and
correct in all material respects as of the date of this Amendment, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date; (d) no Default or Event of Default exists under the Loan
Documents; and (e) the Liens under the Security Documents are valid and
subsisting.
     Section 4. Effect on Credit Documents. Except as amended herein, the Credit
Agreement and all other Loan Documents remain in full force and effect as
originally executed. Nothing herein shall act as a waiver of any of the
Administrative Agent’s or any Lender’s rights under the Loan Documents as
amended, including the waiver of any default or event of default, however
denominated. The Borrower acknowledges and agrees that this Amendment shall in
no manner impair or affect the validity or enforceability of the Credit
Agreement. This Amendment is a Loan Document for the purposes of the provisions
of the other Loan Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Amendment may be a default
or event of default under the other Loan Documents.

-9-



--------------------------------------------------------------------------------



 



     Section 5. Effectiveness. This Amendment shall become effective, and the
Credit Agreement shall be amended as provided for herein, upon the satisfaction
of the following conditions:
     (a) the Administrative Agent (or its counsel) shall have received
(i) counterparts hereof duly executed and delivered by a duly authorized officer
of the Borrower, each Guarantor, and by the Lenders whose consent is required to
effect the amendments contemplated hereby;
     (b) the Administrative Agent (or its counsel) shall have received each of
the items listed on the Closing Documents List attached hereto as Exhibit A,
each in form and substance reasonably acceptable to the Administrative Agent
and, where applicable, duly executed and delivered by a duly authorized officer
of each applicable Loan Party;
     (c) the Administrative Agent shall have received, or shall concurrently
receive, for the account of each Lender which executes this Amendment on or
prior to November 29, 2007, an amendment fee equal to 12.5 basis points on the
sum of (i) such executing Lender’s Revolving Credit Commitment then in effect
and (ii) such Lender’s Term Loans then outstanding (after giving effect to the
prepayment to the Term Loans described below); and
     (d) concurrent prepayment of not less than $400,000,000 of the aggregate
outstanding Term Loans with proceeds from the issuance of unsecured
Indebtedness.
     If all of the foregoing conditions are not satisfied on or before
January 31, 2008, this Amendment shall not become effective and shall be of no
force or effect.
     Section 6. Reaffirmation of Guaranty. By its signature hereto, each
Guarantor represents and warrants that such Guarantor has no defense to the
enforcement of the Guaranty, and that according to its terms the Guaranty will
continue in full force and effect to guaranty the Borrower’s obligations under
the Credit Agreement and the other amounts described in the Guaranty following
the execution of this Amendment.
     Section 7. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     Section 8. Miscellaneous. The miscellaneous provisions set forth in
Article X of the Credit Agreement apply to this Amendment. This Amendment may be
signed in any number of counterparts, each of which shall be an original, and
may be executed and delivered electronically and by telecopier.
ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[signature page follows]

-10-



--------------------------------------------------------------------------------



 



     EXECUTED as of the first date above written.

           
HELIX ENERGY SOLUTIONS GROUP, INC.

      By:           A. Wade Pursell        Executive Vice President and Chief
Financial Officer       
CANYON OFFSHORE, INC., a Texas corporation
CANYON OFFSHORE INTERNATIONAL CORP., a Texas corporation
ENERGY RESOURCE TECHNOLOGY GOM, INC., a Delaware corporation
HELIX INGLESIDE LLC, a Delaware limited
liability company
HELIX OIL & GAS, INC., a Delaware corporation
HELIX VESSEL HOLDINGS LLC, a Delaware limited liability company
NEPTUNE VESSEL HOLDINGS LLC, a Delaware limited liability company
VULCAN MARINE HOLDINGS LLC, a Delaware limited liability company
WELL OPS INC., a Texas corporation
            By:           A. Wade Pursell        Vice President   

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as
Administrative Agent
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as a Lender, L/C
Issuer and Swing Line Lender
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            NATEXIS BANQUES POPULAIRES, as a
Lender and as a Co-Syndication Agent
      By:           Name:           Title:                 By:           Name:  
        Title:      

 



--------------------------------------------------------------------------------



 



         

            AMEGY BANK NATIONAL
ASSOCIATION, as a Lender and as a Co-Syndication Agent
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, NA, as a
Lender and as a Co-Syndication Agent
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            WHITNEY NATIONAL BANK, as a Lender
and as a Co-Syndication Agent
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

[other signature pages provided separately]

 